DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 11/12/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 2, 5, 8, 21, 26, 43, and 44 have been amended.
	Claims 45-50 have been added.
	Claims 1, 3-4, 6-7, 9-10, 12, 14-20, 23-25, and 27-42 have been canceled.
Remarks drawn to rejections of Office Action mailed 8/12/21 include:
Claim objections: which has been maintained for reasons of record.
102(a)(1) rejection: which has been overcome by applicant’s amendments and has been withdrawn.
Double Patenting Rejection: which has been maintained for reasons of record.

Election/Restrictions
	Applicant’s elected species of formula identified as: 
    PNG
    media_image1.png
    154
    525
    media_image1.png
    Greyscale
remains free of the art. As such, 
    PNG
    media_image2.png
    89
    187
    media_image2.png
    Greyscale
. Claims 2, 11, 43, 45, 46, and 49-50 read on the species elected by applicants and the additional species above. 
	Claims 5, 8, 13, 21, 22, 26, 44, 47, and 48 are withdrawn as being drawn to non-elected subject matter.
An action on the merits of claims 2, 11, 43, 45, 46, and 49-50 as they relate to the examined species is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 43, 45, 46, 49, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang et al. (Comptes Rrendus Des Seances De L'académie Des Sciences, Serie C: Sciences Chimiques, vol 272, pp 1145-1148, 1971 – Document NPL44 from applicant’s IDS filed 8/29/19).
Hoang et al. disclose compound 7 having the formula: 
    PNG
    media_image3.png
    157
    272
    media_image3.png
    Greyscale
which anticipates the present compounds wherein the variables are: R1, R5, R6, and R3 are H; Y is O; and LG is OC6H4NO2p or the radical: 
    PNG
    media_image4.png
    101
    127
    media_image4.png
    Greyscale
 Since H-atoms occupy all of the R1, R5, R6, and R3 positions, this would anticipate the core of present formulas (II), (IIa), (IIb), (IIc), (IId), (IIe), (IIf), and (IIg). That is, the stereochemistry at these positions would necessarily be met since the only variables therein are all H and would occupy all the different stereochemistry configurations of the formula II groups herein. Likewise, since claim 50 limits the LG group of claim 49 to this OC6H4NO2p moiety, this LG-moiety would be seen to meet the limitations of having a pKa of less than about 10 as is claim 49.

Claim Objections
Claims 2, 11, 43, 45, 46, 49, and 50 are objected to for containing non-elected subject matter. This objection will be withdrawn when the scope of examined subject matter is the entirety of the claims and presently the claims are only being searched and examined to the compounds indicated above pursuant to the species/restriction requirement and applicant’s election.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 2 and 11 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/299,087 (reference application) is maintained for reasons of record. Newly examined claims 45, 46, and 49-50 are provisionally rejected herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the originally elected species here would be prima facia obvious in view of the process of claim 1 of ‘087 since step 2 uses the elected compound: 
    PNG
    media_image5.png
    180
    252
    media_image5.png
    Greyscale
. As such, the present claims would be prima facia obvious in view of the use of the same compounds as in ‘087.

Applicant’s arguments have been considered but are not persuasive. Applicants state the examiner should withdraw the rejection since it is the only rejection remaining. However, the claims are properly anticipated as set forth above.
Applicants also argue that the use of ‘087 would not be obvious in view of the instant compounds. However, the examiner notes that the instant compounds would certainly be obvious in view of the use of the same as in ‘087.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623